DETAILED ACTION
The amendment filed 05/19/2021, the Applicant amended claims 1, 2, 5, 6, 8, 9, 10, 11, 12, 13, 14 and 15. No new claims are added. No claims are cancelled. No new matter is added. 

Response to Arguments
Applicant's arguments filed 05/19/2021, have been fully considered but they are not persuasive.

The original specification in paragraphs [0037-0040] discloses – “the configuration and operation of each element are described in detail. 165939597-1HITACHI4-341601427US01(i) Feature extracting Unit 11: The feature extracting unit 11 obtains feature amounts of an input image and an image stained by another staining method different from a staining method for the input image. As an example, how each feature amount is obtained is illustrated in FIG. 3. CNN in FIG. 3 indicates a convolutional neural network. For example, with Expression (1), the feature extracting unit 11 obtains a feature amount FAi of tissues or cells in an input image Al from the input image Al by using a feature extractor A. Further, with Expression (1), the feature extracting unit 11 obtains, from the input image A1, a feature amount FCi of tissues or cells in an image having a component different from that of the input image by using a feature extractor C. A filter factor wj in Expression (1) is a factor obtained by, for example, machine learning so that normal tissues or normal cells are discriminated as normal tissues or normal cells and abnormal tissues or abnormal cells are discriminated as abnormal tissues or abnormal cells. In Expression (1), pj indicates a pixel value, bi indicates an offset value, m 17 5939597-1HITACHI4-341601427US01Fig. 4, with the use of Expression (1), a calculation result of each filter with respect to a target image is obtained from the upper left to the lower right to obtain a feature amount fi of a given filter i. For example, the matrix of the feature amount fi obtained by the feature extractor A is regarded as the feature amount FAi of the input image A1. In a similar manner, the matrix of the feature amount fi obtained by the feature extractor C is regarded as the feature amount FCi estimated from the input image A1. A creation method for the feature extractors A and C is described later in association with the learning unit 15”. 

The original specifications describes explicit feature amount calculation formula to obtain component different from tissue or cell in order to determine if the feature amounts calculated are of lesion or not. The remarks presented are directed to this specific calculation of feature amounts in images. However, the claimed limitations do not specifically and explicitly disclose the technique of calculation of feature amounts obtained from image to determine presence or absence of lesion. The cited prior art reference Johnson et al. in paragraphs [0014] and [0098] discloses that the features that are different that represent nuclei are extracted from image that are different from rest of the image. Therefore, the argued remarks are not reflected in claimed limitations. Therefore, Examiner suggests amending claims to include explicit formula as disclosed in paragraphs [0041] and further in specifications to be applied in order to determine features amounts in image in order to render the claims distinguish from prior art references. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub No. 20030048931 A1, as provided) in view of Park et al. (US . 

Regarding Claim 1,
Johnson discloses An image diagnosis assisting apparatus, comprising: 
processing of inputting an image of a tissue or cell; (Johnson, [0007], [0098], discloses the invention is directed to an accurate and repeatable analysis of the number, size, and density of extracted hepatocyte nuclei among sets of pooled samples from three different livers all labeled as normal by a pathologist.  The steps of the automated method involve capturing images, assembling images, extracting features, identifying boundaries, areas, centers of mass, shape, orientation, circularity, and nearest neighbor 
distances of the features, and placing results and images into a database for 
easy retrieval and statistical analysis; image of tissue or cell including nuclei is disclosed)

processing of extracting a feature amount of a tissue or cell in the target image; (Johnson, [0007], [0098], discloses the invention is directed to an accurate and repeatable analysis of the number, size, and density of extracted hepatocyte nuclei among sets of pooled samples from three different livers all labeled as normal by a pathologist.  The steps of the automated method involve capturing images, assembling images, extracting features, identifying boundaries, areas, centers of mass, shape, orientation, circularity, and nearest neighbor distances of the features, and placing results and images into a database for easy retrieval and statistical analysis; features including boundaries, area, shape, distances to features are extracted from input cell or tissue image)

feature estimation processing of estimating a feature amount of a tissue or cell in an image having a component different from a component of the target image; (Johnson, [0098], [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through 
visual inspection of the image of the stained specimen, to select a segmenting 
criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; tissue or cell image with differing component due to stain properties are extracted from image) and 

determination processing of determining presence or absence of a lesion and lesion for each of the target images by using the feature amounts extracted by the processing of extracting and the feature amount -3- 5939632-1Applicant: HITACHI HIGH-TECHNOLOGIES CORPORATIONApplication No.: Not Yet Knownextracted by the feature extraction processing. (Johnson, [0098], discloses image analysis can be performed on each digital tissue section using the software to evaluate drug toxicity, for example.  The software can use color detection algorithms followed by morphological segmentation methods to extract presence or absence of tissue lesion is determined from tissue image using feature analysis)

Johnson does not explicitly disclose presence or absence of a lesion and lesion probability for each of the target images by using the feature amounts

Park discloses presence or absence of a lesion and lesion probability for each of the target images by using the feature amounts (Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of cells in the cervix).  These relationships between the features in a cervical image provide diagnostically valuable information in addition to that provided by the features themselves; the present probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image)
		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Johnson with Park to identify the tissue lesion by processing tissue image features and their probabilities in the image. One would be motivated to modify Johnson that discloses extraction of features by distinguishing component of tissue from target image by staining by teachings of Park that determines probabilities of features within the tissue image to identify accurately the lesion within the tissue image (see Park, paragraph [0012], [0030]). Therefore, it would have been obvious to combine Johnson and Park to obtain the invention recited in Claim 1.

The combination of Johnson and Park does not explicitly disclose a processor configured to execute various programs for performing image processing on a target image; and a memory configured to store a result of the image processing, wherein the processor executes

Hong discloses a processor configured to execute various programs for performing image processing on a target image; and a memory configured to store a result of the 
identified region of interest; computer processor and memory storage are disclosed)

		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Johnson and Park with Hong to identify the tissue lesion by processing tissue image features and their probabilities in the image by processor and memory storage for processing of image features. One would be motivated to modify Johnson and Park that discloses extraction of features by distinguishing component of tissue from target image by staining by teachings of Hong that discloses processor and memory storage for image processing to accurately determine tissue lesion in image (see Hong, paragraph [0023]). Therefore, it would have been obvious to combine Johnson, Park and Hong to obtain the invention recited in Claim 1.

Regarding Claim 2, 

selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through visual inspection of the image of the stained specimen, to select a segmenting criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; tissue component feature is extracted to distinguish it from other components of target image). Additionally, the rational and motivation to combine the references Johnson, Park and Hong as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Johnson, Park and Hong further discloses wherein in the determination processing, the processor determines the presence or absence of a lesion and the lesion probability by using a discriminator configured to calculate, (Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image) from the target image, the feature amount of the tissue or cell in the image having a component different from the component of the target image.  (Johnson,  [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through visual inspection of the image of the stained specimen, to select a segmenting criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; tissue component feature is extracted to distinguish it from other components of target image). Additionally, the rational and motivation to combine the references Johnson, Park and Hong as applied in claim 1 apply to this claim. 

Regarding Claim 4, 
		The combination of Johnson, Park and Hong further discloses wherein the processor displays a plurality of determination results depending on magnifications to determine the lesion probability. (Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of cells in the cervix).  These relationships between the features in a cervical image provide diagnostically valuable information in addition to that provided by the features themselves; the present invention incorporates statistical features related to both acetowhitening and vessel structure.  Previous approaches have used only acetowhitening features.  The use of acetowhitening and vessel features takes advantage of previously reported relationships, such as the fact that the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia; probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image) based on the results in the respective magnifications. (Park, [0054], Fig. 1, discloses an automated image analysis framework, for cervical cancer detection and diagnosis.  The framework uses high-resolution instrumentation to acquire high quality, clinical cervical 
image data, as well as tissue data in the form of colposcopy and histopatology annotations.  The diagnostic image analysis framework is comprised of a series of image analysis steps in which image preprocessing, image segmentation, diagnostic feature extraction and diagnostic image assessment are applied in sequential order.  In the final step, a performance analysis of the diagnostic image analysis output is applied; high quality resolution (magnification) image tissues are examined for lesion tissue cells). Additionally, the rational and motivation to combine the references Johnson, Park and Hong as applied in claim 1 apply to this claim.


Regarding Claim 6, 
		The combination of Johnson, Park and Hong further discloses wherein in the determination processing, the processor determines the presence or absence of a lesion and the lesion probability (probability disclosed by Park as in claim 1) by using a discriminator configured to calculate, from the target image, the feature amount of the tissue or cell in the image having a component different from the component of the target image. (Johnson, [0098], [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through visual inspection of the image of the stained specimen, to select a segmenting criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; tissue or cell image with differing component due to stain properties are extracted from image). 

Regarding Claim 7, 
		The combination of Johnson, Park and Hong further discloses wherein the processor displays a plurality of determination results depending on magnifications to determine the lesion probability based on the results in the respective magnifications. (Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of cells in the cervix).  These relationships between the features in a cervical image provide diagnostically valuable information in addition to that provided by the features themselves; the present invention incorporates statistical features related to both acetowhitening and vessel structure.  Previous approaches have used only acetowhitening features.  The use of acetowhitening and vessel features takes advantage of previously reported relationships, such as the fact that the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia; probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image) based on the results in the respective magnifications. (Park, [0054], Fig. 1, discloses an automated image analysis framework, for cervical cancer detection and diagnosis.  The framework uses high-resolution instrumentation to acquire high quality, clinical cervical image data, as well as tissue data in the form of colposcopy and histopatology annotations.  The diagnostic image analysis framework is comprised of a series of image analysis steps in which high quality resolution (magnification) image tissues are examined for lesion tissue cells). Additionally, the rational and motivation to combine the references Johnson, Park and Hong as applied in claim 1 apply to this claim.


Claims 5, 6, 8, 11, 12, 14 and 15 recite apparatus, apparatus, method, method, method, system and system with elements, elements, steps, steps, steps, elements and elements corresponding to the apparatus elements recited in Claim 1 respectively. Therefore, the recited elements of the apparatus claims 5 and 6, steps of the method Claims 8, 11 and 12, and elements of the system claims 14 and 15 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1 respectively. Additionally, the rationale and motivation to combine the Johnson and Park with Hong references presented in rejection of Claim 1, apply to these claims.

		The combination of Johnson and Park with Hong further discloses An image diagnosis assisting apparatus, comprising a processor configured to execute various programs for performing image processing on a target image and a memory configured to store a result of the image processing, wherein the processor executes processing of inputting an image of a tissue or cell (Hong, [0023], discloses computer system includes a processor and a program storage device readable by the computer system, 
identified region of interest; computer processor and memory storage are disclosed)

Furthermore, the combination of Johnson and Park with Hong further discloses an image having a component different from a component of the target image; a step of extracting, by the processor, a feature amount of a tissue or cell in the generated image; and a determination step of determining, by the processor, presence or absence of a lesion and lesion probability for each of the target images by using the feature -9- 5939632-1Applicant: HITACHI HIGH-TECHNOLOGIES CORPORATION Application No.: Not Yet Knownamount extracted in the step of extracting a feature amount of a tissue or cell in the target image and the feature amount extracted in the step of extracting a feature amount of a tissue or cell in the generated image. ((Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of cells in the cervix).  These relationships between the features in a cervical image provide diagnostically valuable information in addition to that provided by the features themselves; the present invention incorporates statistical features related to both acetowhitening and vessel structure.  Previous approaches have used only acetowhitening features.  The use of acetowhitening and probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image)
		Furthermore, the combination of Johnson and Park with Hong further discloses stained component  (Johnson, [0098], [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through visual inspection of the image of the stained specimen, to select a segmenting criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; stained component is disclosed)

Furthermore, the combination of Johnson and Park with Hong further discloses A remote diagnosis assisting system, comprising: a server including an image diagnosis assisting apparatus, the image diagnosis assisting apparatus including a processor configured to execute various programs for performing image processing on a target image, and a memory configured to store a result of the image processing, the processor executing - 10 - 5939632-1Applicant: HITACHI HIGH-TECHNOLOGIES CORPORATION (Hong, [0023], discloses computer system includes a processor 
identified region of interest; computer processor and memory storage are disclosed)
Application No.: Not Yet Known

an image acquiring apparatus including an imaging apparatus configured to capture image data, wherein the image acquiring apparatus sends the image data to the server, the server processes, by the image diagnosis assisting apparatus, the image data that the server has received, and stores, in the memory, the image of the tissue or cell on which the determination has been made and a result of the determination and sends the image of the tissue or cell on which the determination has been made and the result of the determination to the image acquiring apparatus, and the image acquiring apparatus displays, on a display apparatus, the image of - 11 - 5939632-1Applicant: HITACHI HIGH-TECHNOLOGIES CORPORATION Application No.: Not Yet Knownthe tissue or cell on which the determination has been made and the result of the determination that the image acquiring apparatus has received. (Hong, [0063-0064], Fig. 6, discloses method and system of the present disclosure.  The system and method of the present disclosure may be implemented in the form of a software application running on a remote servers, interfaces to communicate between servers, central processing units, display stations and memory storages are disclosed for storing, processing, retrieving and displaying image results)


		Furthermore, the combination of Johnson and Park with Hong further discloses An online contract service providing system, comprising: a server including an image diagnosis assisting apparatus, the image diagnosis assisting apparatus including a processor configured to execute various programs for performing image processing on a target image, and a memory configured to store a result of the image processing, (Hong, [0023], discloses computer system includes a processor and a program storage device readable by the computer system, embodying a program of instructions executable by the processor to perform method steps for performing computer-assisted computer processor and memory storage are disclosed)

an image acquiring apparatus including an imaging apparatus configured to capture image data, and the image diagnosis assisting apparatus, wherein the image acquiring apparatus sends the image data to the server, the server processes, by the image diagnosis assisting apparatus, the image data that the server has received, and stores, in the memory, the image of the tissue or cell on which the determination has been made and a discriminator and sends the image of the tissue or cell on which the determination has been made and the discriminator to the image acquiring apparatus, the image acquiring apparatus stores the image of the tissue or cell on which the determination has been made and the discriminator that the image acquiring apparatus has received, and the image diagnosis assisting apparatus in the image acquiring apparatus makes a determination on an image of another tissue or cell by using the discriminator, and displays a result of the determination on a display apparatus. (Hong, [0063-0064], Fig. 6, discloses method and system of the present disclosure.  The system and method of the present disclosure may be implemented in the form of a software application running on a computer system, for example, a mainframe, personal remote servers, interfaces to communicate between servers, central processing units, display stations and memory storages are disclosed for storing, processing, retrieving and displaying image results)

Regarding Claim 9, 
		The combination of combination of Johnson and Park with Hong further discloses wherein in the feature extraction step, the processor extracts the feature amount of the tissue or cell in the image having a component different from the component of the target image through estimation based on the target image.  (Johnson, [0098], [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, tissue or cell image with differing component due to stain properties are extracted from image)

Regarding Claim 10, 
		The combination of Johnson and Park with Hong further discloses wherein the processor determines the presence or absence of a lesion and the lesion probability by 54 5939597-1HITACHI4-341601427US01using a discriminator configured to calculate, from the target image, the feature amount of the tissue or cell in the image having a component different from the component of the target image. (Johnson, [0098], [0104], discloses segmentation involves separation of the original color image into individual bands, including, but not limited to, red, green, blue, hue, saturation, and intensity bands.  The visual presence or absence of each respective feature, class of features, or subclass of features was evaluated in each of the individual bands.  A process of experimentation selects the optimal band that identifies each feature, class of features, or subclass of features.  A process of comparison is employed, guided by the pathologist's ability to distinguish one tissue component from another through visual inspection of the image of the stained specimen, to select a segmenting criteria that appears broad enough, but not too broad, to include the portion of the image that includes the feature of interest; tissue or cell image with differing component due to stain properties are extracted from image)

Regarding Claim 13, 
		The combination of Johnson and Park with Hong further discloses wherein in the determination step, the processor displays a plurality of determination results depending on magnifications to determine the lesion probability based on the results in the respective magnifications. (Park, [0012], [0030], discloses the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia (cervical cancer or an abnormal proliferation of cells in the cervix).  These relationships between the features in a cervical image provide diagnostically valuable information in addition to that provided by the features themselves; the present invention incorporates statistical features related to both acetowhitening and vessel structure.  Previous approaches have used only acetowhitening features.  The use of acetowhitening and vessel features takes advantage of previously reported relationships, such as the fact that the presence of both acetowhitening and mosaicism indicates a high probability of cervical neoplasia; probability of lesion (cervical abnormal cells) is determined by amount of features extracted and processing of and their correlations in image) based on the results in the respective magnifications. (Park, [0054], Fig. 1, discloses an automated image analysis framework, for cervical cancer detection and diagnosis.  The framework uses high-resolution instrumentation to acquire high quality, clinical cervical 
image data, as well as tissue data in the form of colposcopy and histopatology annotations.  The diagnostic image analysis framework is comprised of a series of image analysis steps in which image preprocessing, image segmentation, diagnostic feature extraction and diagnostic image assessment are applied in sequential order.  In high quality resolution (magnification) image tissues are examined for lesion tissue cells). Additionally, the rational and motivation to combine the references Johnson, Park and Hong as applied in claim 1 apply to this claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Pinalben Patel/           Examiner, Art Unit 2661